Title: To Benjamin Franklin from Jonathan Loring Austin, 19 July 1783
From: Austin, Jonathan Loring
To: Franklin, Benjamin


          
            Sir
            Boston 19th July 1783
          
          Give me leave respected Sir to introduce to you my Brother Mr Benjamin Austin jr. &
            Mr Oliver Brewster (a young Gentleman of this Town who accompanys him on a Tour to
              Europe) who wish to have an
            Opportunity of paying their Respects to your Excellency & see that Country which has
            so generously exerted herself in behalf of America; & permit me to congratulate your
            Excellency on the glorious Event of Peace so honorable to America & beneficial to
            Mankind; & to assure you it is with sensible pleasure I felicitate you on this
            glorious Era, in the Accomplishment of which your Excellency has taken so distinguish’d
            a part, the Recollection must cause the most pleasing Reflections, & more than
            compensate for the many anxious hours when Hope & Fear for the fate of your Country
            ruled alternate; thus in the Eve of Life to see an Empire rising in this Western World,
            acknowledged free & independant by European Powers, is a grand
            Epoch to your former acquired Fame. May our internal police be as wisely regulated
            continue respectable, & terminate as gloriously, for the Benefit of Mankind in
            general—
          Requesting you will honor my Brother & his Friend with your Notice Advice &
            usual Civilities, I remain with the highest Respect Your Excellency’s, Most Obedient
            & Very huml Servant
          
            Jon L Austin
            Please to make my Compliments agreable to Mr Franklin—
            His Excellency Dr Franklin—
          
         
          Notation: Austin Mr. John 3. July
            1783.—
        